DETAILED ACTION
Status of Claims
Claims 1-2 and 4-5 are currently under examination. Claim 1 is amended. Claim 3 has been cancelled.
Previous Grounds of Rejection
In the light of the amendments, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn.
In the light of the amendments, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
Regarding claims 1-2 and 4-5, the rejection under 35 U.S.C. 103(a) as being unpatentable over Fujikawa et al. (US 5,248, 412), and in view of Lewis et al. (US 2009/0074641 A1, applicants recited in IDS), evidenced by Wikipedia stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fujikawa et al. (US 5,248, 412), and in view of Lewis et al. (US 2009/0074641 A1, applicants recited in IDS), evidenced by Wikipedia.
Regarding claim 1, Fujikawa et al. teach a process of making a hydrodesulfurization of CoO-MoO3-Al2O3 catalyst (Abstract) (applicant’s hydrogenation metal components), comprising impregnated of the with a chelate compound of active meal which is then decomposed in a calcining step carried out after the impregnation step. In such a process, the active metal (the instant claimed hydrogenation metal component) is gradually formed and is effectively dispersed throughout the surface of the carrier (col.3, lines 6-16),
The carrier comprises an alumina (col. 3, line 20) as the instant claim.
in situ) (col. 3, lines 56-57) on a calcining carrier (i.e., alumina or aluminum chloride as a carrier), calcining at 500 0C which is encompassed by the instant claimed ranges of 351 0C-600 0C to produce CoO-MoO3-Al2O3 catalyst (col. 7, line 56), and then sulfiding the resulting metals at 150 0C in the presence of H2 and H2S (col 6, lines 27-32). 
Although Fujikawa et al. do not specifically teach the use ammonium heptamolybdate tetrahydrate as Mo component precursor as per applicant claim 1, ammonium heptamolybdate tetrahydrate is known to be decomposed at 190 0C as evidenced by Wikipedia as shown below:

    PNG
    media_image1.png
    311
    320
    media_image1.png
    Greyscale

Therefore, the ammonium heptamolybdate tetrahydrate as recited in the instant claim and molybdenum oxide acetylacetonate taught by Fujikawa et al. are considered chemical equivalents used as precursors because it would be decomposed and 
Although Fujikawa et al. do not specific teach the steps in sequence as per applicant  claim 1, it is not considered to provide any unexpected effect from the teaching of Fujikawa et al., especially the reagents and reaction conditions are same or overlap as the instantly claimed. The teachings of Fujikawa et al. is applied only to establish evidence that addition of reagents, drying and calcining are known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Fujikawa et al. add reagents in a piecemeal fashion. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, drying, calcining, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Although Fujikawa et al. do not specifically disclose the composition containing ethyl acetoacetate  as per applicant claim 1,  Lewis et al. teach a catalyst composition 2O3 (applicant’s VIII and VI metals on a support) (i) a catalytic metal including nickel and cobalt salt); (ii) greater than 5 wt% ethyl acetoacetate (applicant’s an organic compound) ([0049]), and (iii) impregnated components (i) and (ii) into an inorganic oxide support alumina ([0024]-[0094], claims 1-27). The amount of ethyl acetoacetate encompasses the instant claimed ranges of 15-90%wt. The catalyst composition is obtained after dried and calcined ([0040]).
The differences in concentration (i.e., amount of ethyl acetoacetate) will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Lewis et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ethyl acetoacetate (i.e., 15%wt of Lewis et al.) with the method taught by Radlowski et al. to obtain the invention as specified in the claim 1, motivated by the fact that the ethyl acetoacetate modifier is used to control hydrolysis kinetics of the inorganic alkoxide support such as alumina ([0049]).
Since both of Lewis et al. and Fujikawa et al. teach catalysts comprising Co-Mo metal on inorganic carrier, one would have a reasonable expectation of success.
Since the combined references of Lewis et al. and Fujikawa et al. teach impregnate all catalyst components, these components are supported in the cattier as the instant claim.
Regarding claims 2 and 4, as discussed above, the combined references of Fujikawa et al. and Lewis et al. teach nickel and cobalt, alumina and aluminum chloride (chloride-containing component) as the instant claims.
0C in the presence of H2 and H2S (col. 6, lines 30).
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 01/24/2022 with respect to claims 1-2 and 4-5 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Applicants argue Fujikawa fails to disclose or suggest the precursor provided for in various embodiments of the invention as recited in independent Claim 1. 
One of ordinary skill in the relevant art would have understood that the metal precursor provided for in various embodiments of the invention as recited in independent Claim 1 is mainly used in the production of the catalyst using a conventional process. The interaction between the carrier and the metal ion takes place in the metal precursor. 
In the initial process of supporting the metal solution on the carrier, the temperature is generally lower than the boiling point of the solvent, and after the metal is sufficiently diffused throughout the carrier at this temperature (through this process, the metal diffuses into the carrier and the metal is dispersed), post-processing steps, such as drying the solvent are further performed. Particularly, Fujikawa uses a precursor without any interaction with the carrier to induce the effect of high dispersion of the catalyst metal in the carrier, however ammonium heptamolybdate used in the invention according to various embodiments of the invention as recited in independent 
The molybdenum oxide acetylacetonate described in Fujikawa can be considered as a chemical equivalent to ammonium heptamolybdate described for the various embodiments of the invention as recited in independent Claim 1, since it will decompose and deposit on the carrier alumina as MoO3 after calcination. Applicant does not completely agree with the allegations presented in the Office Action. 
Namely, rather than the metal type of Mo after calcining, the metal precursor structure in the impregnation solution and the one during metal diffusion in the carrier are very important. 
Furthermore, the present invention as recited in independent Claim 1 is further differentiated from Fujikawa and Lewis in view of the following respects: 
First, in the method recited in independent Claim 1, a metal-supported carrier is dried and calcined, and then  an organic compound is supported. However, Fujikawa uses a carrier impregnated with an organic compound of a metal (alkoxide, chelate or glycoside). 
According to embodiments of the present invention, the method, as recited in independent Claim 1, supports an aqueous metal solution having an interaction with a carrier (the same aqueous metal solution as in the comparative example of Fujikawa) 
Second, due to the differences discussed above between the method recited in independent Claim 1 and the teachings of Fujikawa, various embodiments of the present invention as recited in independent Claim 1 can achieve a sulfidation delay effect through the formation of metal-organic complexes. In contrast, Fujikawa describes a method that focuses on a high dispersion. 
Developing a method for delaying the sulfidation of Co or Ni, various embodiments of the present invention as recited in independent Claim 1 produce a catalyst with excellent reaction activity even using the metal precursor having an interaction with a carrier. In contrast, Fujikawa describes a method that focuses on increasing dispersion by excluding interactions. Thus, one would have understood that the method recited in independent Claim 1 is distinct from the teachings of Fujikawa. 
Third, the organic compounds discussed for various embodiments of the present invention as recited in independent Claim 1 increase the catalyst activity point by controlling the sulfidation properties of metal that is a co-catalyst. In contrast, ethyl acetoacetate used in Lewis is just "a modifier" component used to control the hydrolysis rate of inorganic alkoxides during the sol-gel manufacturing process of the carrier. 
the organic compounds discussed in various embodiments of the instant invention as recited in independent Claim 1 are not added at the time of preparing the carrier. The organic compounds of the present invention are used to change the sulfidation properties of metal hydride supported on the carrier. 
Lewis does not disclose ethyl acetoacetate supported on a carrier. Furthermore, while the various embodiments of the present invention as recited in independent Claim 1 use the metal oxide like A12O3 as a carrier, Lewis uses aluminum-alkoxides. 
Applicant respectfully submits that the Office Action fails to substantiate the rejection of the pending claims over the teachings of Fujikawa and Lewis. 
For these reasons, Applicant respectfully submits that Fujikawa and Lewis, whether considered individually or in combination, fail to disclose or suggest each and every element recited in independent Claim 1, and therefore fail to appreciate the technical effect of the method recited therein (Remarks, pages 6-10).
The Office respectfully disagrees. As set forth in the previous office action dated on 10/22/2021, Fujikawa et al. teach a process of making a hydrodesulfurization of CoO-MoO3-Al2O3 catalyst (Abstract) (applicant’s hydrogenation metal components), comprising impregnated of the with a chelate compound of active meal which is then decomposed in a calcining step carried out after the impregnation step. In such a process, the active metal (the instant claimed hydrogenation metal component) is gradually formed and is effectively dispersed throughout the surface of the carrier (col.3, lines 6-16).
The carrier comprises an alumina (col. 3, line 20) as the instant claim.
in situ) (col. 3, lines 56-57) on a calcining carrier (i.e., alumina or aluminum chloride as a carrier), calcining at 500 0C which is encompassed by the instant claimed ranges of 351 0C-600 0C to produce CoO-MoO3-Al2O3 catalyst (col. 7, line 56), and then sulfiding the resulting metals at 150 0C in the presence of H2 and H2S (col 6, lines 27-32). 
Although Fujikawa et al. do not specifically teach the use ammonium heptamolybdate tetrahydrate as Mo component precursor as per applicant claim 1, ammonium heptamolybdate tetrahydrate is known to be decomposed at 190 0C as evidenced by Wikipedia as shown below:

    PNG
    media_image1.png
    311
    320
    media_image1.png
    Greyscale

Therefore, the ammonium heptamolybdate tetrahydrate as recited in the instant claim and molybdenum oxide acetylacetonate taught by Fujikawa et al. are considered chemical equivalents used as precursors because it would be decomposed and 
Although Fujikawa et al. do not specific teach the steps in sequence as per applicant  claim 1, it is not considered to provide any unexpected effect from the teaching of Fujikawa et al., especially the reagents and reaction conditions are same or overlap as the instantly claimed. The teachings of Fujikawa et al. is applied only to establish evidence that addition of reagents, drying and calcining are known in the art and thus burden is upon applicants to establish evidence as to why one could not or would not from the teaching of Fujikawa et al. add reagents in a piecemeal fashion. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.  Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). To optimize the process conditions, i. e., the temperature, reaction time, stoichiometric, order of addition, drying, calcining, etc. to achieve an acceptable yield and purity of product, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.
Although Fujikawa et al. do not specifically disclose the composition containing ethyl acetoacetate  as per applicant claim 1,  Lewis et al. teach a catalyst composition 2O3 (applicant’s VIII and VI metals on a support) (i) a catalytic metal including nickel and cobalt salt); (ii) greater than 5 wt% ethyl acetoacetate (applicant’s an organic compound) ([0049]), and (iii) impregnated components (i) and (ii) into an inorganic oxide support alumina ([0024]-[0094], claims 1-27). The amount of ethyl acetoacetate encompasses the instant claimed ranges of 15-90%wt. The catalyst composition is obtained after dried and calcined ([0040]).
The differences in concentration (i.e., amount of ethyl acetoacetate) will not support the patentability of subject matter, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Lewis et al.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ethyl acetoacetate (i.e., 15%wt of Lewis et al.) with the method taught by Radlowski et al. to obtain the invention as specified in the claim 1, motivated by the fact that the ethyl acetoacetate modifier is used to control hydrolysis kinetics of the inorganic alkoxide support such as alumina ([0049]).
Since both of Lewis et al. and Fujikawa et al. teach catalysts comprising Co-Mo metal on inorganic carrier, one would have a reasonable expectation of success.
Since the combined references of Lewis et al. and Fujikawa et al. teach impregnate all catalyst components, these components are supported in the cattier as the instant claim.
In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features, upon which applicant relies (i.e., components interaction with a carrier, sulfidation delay effect, excellent reaction In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant’s arguments against the reference of Fujikawa et al. are not found persuasive. Because, note that while Lewis et al. do not disclose all the features of the present claimed invention, Lewis et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely ethyl acetoacetate, and in combination with the reference of Fujikawa et al, discloses the presently claimed invention as set forth in the office action mailed on 10/22/2021. 
The rational to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). MPEP 2144.
As such, the rejection of claim 1as set forth in the office action mailed on 10/22/2021 is proper and stands.
The rejection for the remaining claims, 2 and 4-5, were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738